Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 1 of 26




                   UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICTDISTRICT OF NEW YORK

 MATTEL INC.,                                   )
                                                )   CASE NO. 18-CV-8824 (LAP)
                 Plaintiff,                     )
                                                )   ANSWER AND DEFENSES
        vs.                                     )
                                                )
ANIMEFUN STORE, ET AL.,                         )
                                                )
                 Defendants.                    )

ANSWER OF ANIMEFUN STORE, BINGO1993, BINGOES HOT TOY FACTORY,
           MILIY STORE, AND Q374428329 TO COMPLAINT

        NOW COME the Defendants Animefun Store, Bingo1993, Bingoes Hot Toy Factory,

Miliy Store, and Q374428329, by and through their attorney, and in answer to the Complaint

filed by the Plaintiff, state as follows:

           IN ANSWER TO THE ALLEGATIONS OF JURISDICTION AND VENUE


  1. Admitted.

  2. Denied.

  3. Denied.

                   IN ANSWER TO THE ALLEGATIONS OF THE PARTIES

  4. Admitted.

  5. Admitted in part. Defendant AnimeFun Store is a merchant on Aliexpress.com, at

      https://www.aliexpress.com/store/113015, where it offers for sale original products, and

      with a principal place of business located in Guangdong, China.

  6. Irrelevant to the answering Defendants.




                                            1
Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 2 of 26



 7. Admitted in part. Defendant Bingo1993 is a merchant on Dhgate.com, at

     http://www.dhgate.com/store/19890423, where it offers for sale original products, and

     with a principal place of business located in Guangdong, China.

 8. Admitted in part. Defendant Bingoes Hot Toy Factory is a merchant on Aliexpress.com,

     at https://www.aliexpress.com/store/1685212, where it offers for sale original products,

     and with a principal place of business located in China.

 9. Irrelevant to the answering Defendants.

 10. Irrelevant to the answering Defendants.

 11. Irrelevant to the answering Defendants.

 12. Irrelevant to the answering Defendants.

 13. Irrelevant to the answering Defendants.

 14. Irrelevant to the answering Defendants.

 15. Irrelevant to the answering Defendants.

 16. Irrelevant to the answering Defendants.

 17. Irrelevant to the answering Defendants.

 18. Irrelevant to the answering Defendants.

 19. Irrelevant to the answering Defendants.

 20. Irrelevant to the answering Defendants.

 21. Irrelevant to the answering Defendants.

 22. Irrelevant to the answering Defendants.

 23. Irrelevant to the answering Defendants.

 24. Irrelevant to the answering Defendants.

 25. Irrelevant to the answering Defendants.

 26. Irrelevant to the answering Defendants.

 27. Irrelevant to the answering Defendants.


                                           2
Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 3 of 26



 28. Irrelevant to the answering Defendants.

 29. Irrelevant to the answering Defendants.

 30. Irrelevant to the answering Defendants.

 31. Admitted in part. Defendant Miliy Store is a merchant on Aliexpress.com, at

     https://www.aliexpress.com/store/4267011, where it offers for sale original products, and

     with a principal place of business located in China.

 32. Irrelevant to the answering Defendants.

 33. Irrelevant to the answering Defendants.

 34. Irrelevant to the answering Defendants.

 35. Admitted in part. Defendant Q374428329 is a merchant on Dhgate.com, at

     http://www.dhgate.com/store/20464940, where it offers for sale original products, and

     with a principal place of business located in Zhejiang, China

 36. Irrelevant to the answering Defendants.

 37. Irrelevant to the answering Defendants.

 38. Irrelevant to the answering Defendants.

 39. Irrelevant to the answering Defendants.

 40. Irrelevant to the answering Defendants.

 41. Irrelevant to the answering Defendants.

 42. Irrelevant to the answering Defendants.

 43. Irrelevant to the answering Defendants.

 44. Irrelevant to the answering Defendants.

 45. Irrelevant to the answering Defendants.

 46. Irrelevant to the answering Defendants.

 47. Irrelevant to the answering Defendants.

 48. Irrelevant to the answering Defendants.


                                           3
Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 4 of 26



 49. Irrelevant to the answering Defendants.

 50. Irrelevant to the answering Defendants.

 51. Irrelevant to the answering Defendants.

 52. Irrelevant to the answering Defendants.

 53. Irrelevant to the answering Defendants.

 54. Irrelevant to the answering Defendants.

 55. Irrelevant to the answering Defendants.

 56. Irrelevant to the answering Defendants.

 57. Irrelevant to the answering Defendants.

               IN ANSWER TO THE GENERAL ALLEGATIONS

                 OF Plaintiff and Its Well-Known UNO Products

 58. Admitted.

 59. Admitted.

 60. Admitted.

 61. Admitted.

 62. Admitted.

 63. Admitted.

 64. Admitted.

 65. Admitted.

 66. Defendants admit that the UNO marks are currently in use in commerce in connection

     with the UNO products. Defendants lack knowledge or information sufficient to form a

     belief as to the truth of the rest of the allegations of paragraph 66 and accordingly deny.

 67. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 67, and accordingly deny.




                                            4
Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 5 of 26



 68. Defendants admit that Plaintiff is the owner of registered copyrights in and related to the

     UNO products. Defendants lack knowledge or information sufficient to form a belief as

     to the truth of the rest of the allegation of paragraph 68, and accordingly deny.

 69. Admitted.

 70. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 70, and accordingly deny.

 71. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 71, and accordingly deny.

 72. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 72, and accordingly deny.

 73. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 73, and accordingly deny.

 74. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 74, and accordingly deny.

 75. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 75, and accordingly deny.

 76. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 76, and accordingly deny.

                  IN ANSWER TO THE GENERAL ALLEGATIONS

         OF The Online Marketplace Platforms and Defendants’ User Accounts

 77. Admitted.

 78. Admitted.

 79. Admitted.

 80. Admitted.

 81. Denied.


                                            5
Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 6 of 26



 82. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 82, and accordingly deny.

 83. Denied.

                  IN ANSWER TO THE GENERAL ALLEGATIONS

                  OF Defendant’s wrongful and infringing Conduct

 84. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 84, and accordingly deny.

 85. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 85, and accordingly deny.

 86. Denied.

 87. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 87, and accordingly deny.

 88. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 88, and accordingly deny.

 89. Defendants admit that NAL has contacted Defendants regarding interest in order.

     Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     rest of the allegations of paragraph 89 and accordingly deny.

 90. Defendants lack knowledge or information sufficient to form a belief as to the truth of the

     allegation of paragraph 90, and accordingly deny.

 91. Irrelevant to the answering Defendants.

 92. Irrelevant to the answering Defendants.

 93. Irrelevant to the answering Defendants.

 94. Irrelevant to the answering Defendants.

 95. Irrelevant to the answering Defendants.

 96. Irrelevant to the answering Defendants.


                                            6
Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 7 of 26



 97. Denied.

 98. Denied.

 99. Denied.

 100.   Denied.

 101.   Denied.

 102.   Denied.

                    IN ANSWER TO CAUSE OF ACTION

                          FIRST CAUSE OF ACTION

 103.   Denied.

 104.   Defendants lack knowledge or information sufficient to form a belief as to the truth

    of the allegation of paragraph 104, and accordingly deny.

 105.   Defendants lack knowledge or information sufficient to form a belief as to the truth

    of the allegation of paragraph 105, and accordingly deny.

 106.   Denied.

 107.   Denied.

 108.   Denied.

 109.   Denied.

 110.   Denied.

 111.   Denied.

 112.   Denied.

                    IN ANSWER TO CAUSE OF ACTION

                        SECOND CAUSE OF ACTION

 113.   Denied.

 114.    Defendants lack knowledge or information sufficient to form a belief as to the truth

    of the allegation of paragraph 114, and accordingly deny.


                                          7
Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 8 of 26



 115.   Admitted

 116.   Denied.

 117.   Denied.

 118.   Denied.

 119.   Denied.

 120.   Denied.

 121.   Denied.

 122.   Denied.

 123.   Denied.

 124.   Denied.

 125.   Denied.

                    IN ANSWER TO CAUSE OF ACTION

                       THIRD CAUSE OF ACTION

 126.   Denied.

 127.   Admitted.

 128.   Denied.

 129.   Denied.

 130.   Denied.

 131.   Denied.

 132.   Denied.

 133.   Denied.

 134.   Denied.

                    IN ANSWER TO CAUSE OF ACTION

                      FOURTH CAUSE OF ACTION

 135.   Denied.


                                 8
Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 9 of 26



 136.   Denied.

 137.   Denied.

 138.   Denied.

 139.   Denied.

 140.   Denied.

 141.   Denied.

 142.   Denied.

                  IN ANSWER TO CAUSE OF ACTION

                     FIFTH CAUSE OF ACTION

 143.   Denied.

 144.   Denied.

 145.   Denied.

 146.   Denied.

 147.   Denied.

                  IN ANSWER TO CAUSE OF ACTION

                     SIXTH CAUSE OF ACTION

 148.   Denied.

 149.   Denied.

 150.   Denied.

 151.   Denied.

 152.   Denied.

                  IN ANSWER TO CAUSE OF ACTION

                    SEVENTH CAUSE OF ACTION

 153.   Denied.

 154.   Denied.


                               9
        Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 10 of 26



           155.     Denied.

           156.     Denied.

           157.     Denied.

           158.     Denied.

           159.     Denied.

                                 IN ANSWER TO CAUSE OF ACTION

                                      EIGHTH CAUSE OF ACTION

           160.     Denied.

           161.     Denied.

           162.     Denied.

                                               DEFENSES

                          New York District Court Lacks Personal Jurisdiction

           163.     A court may exercise "specific jurisdiction" over a defendant for a cause of action

    "arising out of or related to the defendant's contacts with the forum."1 Personal jurisdiction of a

    court over a non-domiciliary defendant turns on the state long-arm statute and due process

    requirement.2 Defendants do not contest the applicability of New York long-arm statute. Thus,

    personal jurisdiction ultimately turns on whether personal jurisdiction violates due process. Analysis

    of due process entails two essential components: the “minimum contacts” inquiry and the

    “reasonableness” inquiry.3


                                    No Minimum Contact with New York




1
  Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408, 414-16 (1984).
2
  See Best Van Lines, Inc. v. Walker, 490 F.3d 239, 243-44 (2d Cir. 2007).
3
  See Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 164 (2d Cir. 2010).


                                                       10
        Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 11 of 26



           164.     With respect to analysis of minimum contacts as a part of the due process inquiry,

the Court asks whether the defendant has sufficient contacts with the forum state to justify such

personal jurisdiction.4 Second Circuit looks at the totality of Defendant’s contacts with the forum

state to determine whether Defendant has minimum contacts with New York to exercise

personal jurisdiction over Defendant.5 In Chloe, a trademark infringement case, an employee's single

act of shipping a counterfeit handbag to New York, combined with his employer's extensive business

activity involving New York, gave rise to personal jurisdiction over the employee.6 Second Circuit

Court reasoned that the "single act" of selling counterfeit goods into New York satisfied the long-arm

statute that confers personal jurisdiction on Defendant.7

           165.     New York District Court lacks personal jurisdiction over Defendants AnimeFun

    Store, Bingoes Hot Toy Factory, and Miliy Store. Even though Plaintiff alleged that these

    Defendants had sold some counterfeit UNO products to New York, such allegation is based on

    improper comparison with other genuine UNO products. It is probable that what Defendants sold to

    New York were genuine Chinese version UNO products since these Defendants are based in China

    and purchased products in China. And upon belief and information, pending discovery against

    Plaintiff, Plaintiff sell UNO products, with different packaging in China because Chinese law has

    specific requirements in terms of toy packaging.

           166.     In addition, these three Defendants do not have extensive business activity in New

    York. Defendants never advertised to New York customers. In fact, these Defendants never wanted

    to conduct business in New York because among all their business, a very small fraction of goods

    were shipped to New York.



4
   See Int'l Shoe Co. v. State of Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310, 316
(1945)
5
  See Chloe at 164.
6
   Id.
7
   Id. at 170.


                                                       11
          Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 12 of 26



            167.    New York District Court lacks personal jurisdiction over Defendants Bingo1993

    and Q374428329 because these Defendants sold zero alleged infringing product to New York. Since

    there is no single act of selling counterfeit goods into New York, the case here involving Defendants

    Bingo1993 and Q374428329 is materially different from Chloe, where defendants in Chloe at least

    sold one counterfeit bag to New York. In addition, Defendants Bingo1993 and Q374428329 do not

    have extensive business activity in New York. Defendants never advertised to New York customers.

    Defendant never wanted to conduct business in New York because among all their business, very

    small fraction of goods were shipped to New York.

            168.    One the other hand, there is no specific personal jurisdiction that allows Plaintiff to

    have any cause of action arising out of or related to Defendants Bingo1993 and Q374428329

    contacts with the forum state. Even though Defendants Bingo1993 and Q374428329 sold products

    to New York, these products are unrelated not alleged infringing products. Because specific

    personal jurisdiction cannot be based on unrelated contact with the forum state, it is unnecessary to

    even conduct the two-step analysis for Defendants Bingo1993 and Q374428329.




                               Unreasonable to Exercise Personal Jurisdiction


            169.    With respect to analysis of reasonableness, the Court asks whether the assertion of

    personal jurisdiction comports with “traditional notions of fair play and substantial justice”—that is,

    whether it is reasonable to exercise personal jurisdiction under the circumstances of the particular

    case.8 The Supreme Court evaluates the following factors as part of this “reasonableness” analysis:




8
    Id.


                                                      12
        Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 13 of 26



    (1) the burden that the exercise of jurisdiction will impose on the defendant; (2) the interests of the

    forum state in adjudicating the case; (3) the plaintiff's interest in obtaining convenient and effective

    relief; (4) the interstate judicial system's interest in obtaining the most efficient resolution of the

    controversy; and (5) the shared interest of the states in furthering substantive social policies.9

            170.         It is not reasonable to exercise personal jurisdiction over Defendants. The burden

    that the exercise of personal jurisdiction on Defendant is very high because Defendants are hobby

    sellers who reside outside the States. The interest of the forum state in adjudicating the case is not

    high because Plaintiff, Mattel Inc. is a California corporation. If there is any state for adjudication,

    the case should be litigated in California. Plaintiff might have interest in obtaining relief in New

    York court, but even if Plaintiff prevails in this case, it is impossible to enforce the judgment

    because Defendants reside in China, with bank accounts in China. It takes significant amount of

    time and resource to enforce a U.S. judgment in China even when the service of process is proper,

    which is insufficient as discussed below.

                     Plaintiff’s Service of Process Using Electronic Mail is Insufficient

            171.         The service process was improper because it was not made in accordance with Fed.

    R. Civ. P. 4(f). Under Fed. R. Civ. P. 4(f), “unless federal law provides otherwise, an individual—

    other than a minor, an incompetent person, or a person whose waiver has been filed—may be served

    at a place not within any judicial district of the United States:

                   (1)       by any internationally agreed means of service that is reasonably calculated to

                             give notice, such as those authorized by the Hague Convention on the Service

                             Abroad of Judicial and Extrajudicial Documents.”


                                   Application of the Hague Convention is Proper




9
    See Asahi Metal Indus. Co. v. Superior Court, 480 U.S. 102, 113–14, (1987)


                                                          13
     Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 14 of 26



        172.     Service of an individual in a foreign country may be accomplished by “any

 internationally agreed means of service that is reasonably calculated to give notice, such as those

 authorized by the Hague Convention on the Service Abroad of Judicial and Extrajudicial

 Documents”.10 Article 1 of Hague Convention requires that “[t]he present Convention shall apply in

 all cases, in civil or commercial matters, where there is occasion to transmit a judicial or extrajudicial

 document for service abroad. This Convention shall not apply where the address of the person to be

 served with the document is not known.”11

        173.     The Hague Convention applies in this case. First, the alleged Trademark/Copyright

infringement is a civil matter. Second, China is a signatory to the Hague Convention because China

acceded to the Convention of 15 November 1965 on the Service Abroad of Judicial and Extrajudicial

Documents in Civil or Commercial Matters, also called the Hague Service Convention in 1991, and

its provisions entered into force in 1992.12 Third, Plaintiff clearly knew the exact address of

Defendants AnimeFun Store, Bingoes Hot Toy Factory, and Miliy Store, shown below in Figures 1

through 6. Unlike many other defendants in prior cases where online sellers hid physical addresses,

all five answering Defendants in this case voluntarily used their real physical addresses to register for

their online seller accounts. Anyone, including Plaintiff, can click on business information button and

see Defendants AnimeFun Store, Bingoes Hot Toy Factory, and Miliy Store’s business information

on theses Defendants’ storefront.

        174.     Due to technical difficulty, Dhgate.com cannot display Defendants Bingo1993 and

Q374428329 detailed business information. There is no intentional concealment on the part of



10
   See Fed. R. Civ. P. 4(f).
11
   See Convention of 15 November 1965 on the Service Abroad of Judicial and Extrajudicial
Documents in Civil or Commercial Matters, Hague Conference on Private International Law,
available at https://assets.hcch.net/docs/f4520725-8cbd-4c71-b402-5aae1994d14c.pdf.
12
   See Convention of 15 November 1965 on the Service Abroad of Judicial and Extrajudicial
Documents in Civil or Commercial Matters- Status Table, Hague Conference on Private International
Law, available at https://www.hcch.net/en/instruments/conventions/status-table/?cid=17.


                                                    14
     Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 15 of 26



Defendants Bingo1993 and Q374428329 because they submitted their business information upon

setting up the online store. It is Dhgate.com that negligently failed to display these Defendants’

business information. On the other hand, Plaintiff failed to contact either Dhgate.com or Defendants

Bingo1993 and Q374428329 to obtain valid business information for service of process purpose.

        175.     Thus, this case does not fall into the exception where the address of the person to be

served with the document is not known.

        176.     Therefore, the Hague Convention applies, and the service of process is improper.




                                                   15
       Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 16 of 26




Figure 1. Defendant AnimeFun Storefront (arrow shows how to access store business information)




   Figure 2. Defendant AnimineFun’s business information on storefront, including address in China, owner’s legal name,
   company name, registration number, and etc.




                                                        16
        Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 17 of 26




   Figure 3. Defendant Bingoes Hot Toys Factory Storefront (arrow shows how to access store business information)




Figure 4. Defendant Bingoes Hot Toy Factory Storefront (arrow shows how to access store business information)




                                                         17
          Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 18 of 26




 Figure 5. Defendant Miliy Store Storefront (arrow shows how to access store business information)




Figure 6. Defendant Miliy’s Store’s business information on storefront, including address in China, owner’s legal name,
company name, registration number, and etc.

                                     Application of the Hague Convention is Exclusive




                                                            18
     Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 19 of 26



        177.       Service of process under the Hague Convention is the exclusive means of service of

process to foreign corporations.13 By virtue of the Supremacy Clause, U.S. Const., Art. VI, the Hague

Convention preempts inconsistent methods of service prescribed by state law in all cases to which it

applies.14 The U.S. Supreme Court agrees that the Hague Convention provides simple and certain

means by which to serve process on a foreign national.15 Those who eschew its procedures risk

discovering that the forum's internal law required transmittal of documents for service abroad, and

that the Convention therefore provided the exclusive means of valid service.16 In addition, parties that

comply with the Convention ultimately may find it easier to enforce their judgments abroad.17

        178.       Article 5 of the Hague Convention stipulates that “[t]he Central Authority of the

State addressed shall itself serve the document or shall arrange to have it served by an appropriate

agency, either –

                   a) by a method prescribed by its internal law for the service of documents in

domestic actions upon persons who are within its territory, or

                   b) by a particular method requested by the applicant, unless such a method is

incompatible with the law of the State addressed.”18

        179.       The Central Authority of China has the following requirements, among others, for

service of process in China from the US: Plaintiff must file required documents, including but not

limited to, United States Marshals Service Form USM-94, original and Chinese translation of any

documents and evidence, to the Central Authority of China.19 And the Central Authority of China




13
   See Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 706 (1988).
14
   Id. at 699.
15
   Id. at 706.
16
   Id.
17
   Id.
18
   See China - Central Authority & Practical Information, Hague Conference on Private International
Law, available at https://www.hcch.net/en/states/authorities/details3/?aid=243.
19
   Id.


                                                    19
     Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 20 of 26



refers the document to the competent court.20 The court in China will serve the document directly to

the addressee or the person who is entitled to receive the document.21 There is no such method as

informal delivery in the Chinese domestic law, and the addressee may refuse to accept it in any

case.22 The Supreme People’s Court of The People’s Republic of China (the People’s Court) requires

court documents to be delivered by mail services appointed by the People’s Court.23

        180.     Because China’s internal law does not allow service by electronic mail, and because

this court allowed Plaintiff to serve Defendant via electronic mail, a method incompatible with the

law of the State addressed, the Hague Convention preempts the Plaintiff’s requested electronic mail

service of process. The electronic mail service is thus insufficient and ineffective.


      Allowing Plaintiff Service of Process via Electronic Mail Violates N.Y.C.P.L.R. § 308(5).


        181.     According to Rule 308(5) of the New York Civil Practice Law and Rules, service is

permitted “in such manner as the court, upon motion without notice, directs, if service is

impracticable under paragraphs one, two and four of this section.” Paragraphs one, two, and four

provide for: “(1) personal service; (2) delivering the summons to a person of suitable age and

discretion at the individual’s actual place of business, dwelling place] or usual place of abode, and

mailing it; (3) serving the individual’s agent; or (4) affixing the summons to the individual’s actual

place of business, dwelling place, or usual place of abode, and mailing it.”24

        182.     This Court allowed email service of process when foreign defendants did not have

any physical address on the defendants’ storefront and the primary or even exclusive way of



20
   Id.
21
   Id.
22
   Id.
23
   See Regulations of the Supreme People’s Court regarding Court Appointed Mail Services in Civil
Litigations, The Supreme People’s Court, available at http://www.court.gov.cn/shenpan-xiangqing-
1263.html.
24
   See Sec. Exch. Comm'n v. Nnebe, No. 01-cv-5247 (KMW) (KNF), 2003 WL 402377, at *3
(S.D.N.Y. Feb. 21, 2003).


                                                    20
     Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 21 of 26



communication was through email.25 In addition to the reasoning that email is the primary or

exclusive means of communication, the Court reasoned that because “[n]o information is listed on

the Online Storefronts' pages revealing any true legal names or physical addresses for Defendants or

their Online Storefronts, ”	and that Defendants appeared to have concealed their true identities and

contact information, besides the email addresses identified by Plaintiffs, the Court finds that the

modes of service contemplated by N.Y.C.P.L.R. § 308(1), (2), and (4) are impracticable, and that

service by email is appropriate and satisfies due process.

        183.     Here, service of process via electronic mail is improper because Defendants have

provided physical addresses, legal names, and all other information to enable service of process

required by the Hague Convention.		And	the modes of service contemplated by N.Y.C.P.L.R. §

308(1), (2), and (4) are all available. Admittedly, Defendants listed a convenient online chat option to

communicate with customers. Yet, this convenient option is intended primarily for communications

related to customers’ questions about purchases only. It is not a shortcut for Plaintiff to circumvent

the service of process requirements, at the expense of Defendants, mandated by the Hague

Convention.	

	

	


           Allowing Plaintiff Service of Process via Electronic Mail Violates Due Process


        184.     Under Federal Rule of Civil Procedure 4(f)(3), “a Court may fashion means of

service on individual in a foreign country, so long as the ordered means of service (1) is not

prohibited by international agreement; and (2) comports with constitutional notions of due process.”




25
  See Cengage Learning, Inc. v. Doe 1, No. 18-CV-403 (RJS), 2018 WL 2244461, at *4 (S.D.N.Y.
Jan. 17, 2018)


                                                   21
     Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 22 of 26



        185.     Here, by not serving Defendant with mail services prescribed by The Central

Authority of China, Defendant did not have adequate and timely knowledge of this suit. Admittedly,

electronic mails transmit documents sooner than traditional mails. And it is also true that Defendant

will read the actual complaint and summon sooner than traditional mails. Even though, the

documents transmitted are formal court documents, Defendant did not have adequate notice because

the particular way (i.e., by electronic mail) that the complaints and summons are handled is informal

and does not give rise to adequate notice to Defendant.

        186.     As was discussed in the previous section, The Supreme People’s Court of The

People’s Republic of China requires court documents to be delivered by mail services appointed by

the People’s Court.26 Defendants reside in China and has never been to the U.S., and thus do not have

knowledge of the U.S. legal system. Defendants have knowledge, at most, of how courts in China

serve complaints and summons. By receiving court documents via mail services authorized and

certified by The Supreme People’s Court of The People’s Republic of China, Defendant would have

known that such documents are genuine, and thus would have sought legal counsel at a much earlier

stage. In addition, it is widely known that many scammers sent phishing emails to innocent Chinese

sellers like Defendant because personal information is often sold to scammers.27 Service of process

by electronic mail confuses Defendants further as to the authenticity of these documents under the

circumstances.

        187.     Plaintiff, with the option to comply with the Hague Convention, purposefully chose

to email complaint and summon to Defendants, knowing that emails will be possibly screened by

spam filters or buried in other junk emails. Delayed response from Defendants disadvantaged


26
   See Regulations of the Supreme People’s Court regarding Court Appointed Mail Services in Civil
Litigations, The Supreme People’s Court, available at http://www.court.gov.cn/shenpan-xiangqing-
1263.html.
27
   See Engen Tham, Data dump: China sees surge in personal information up for sale,
REUTERS.COM (AUGUST 22, 2018) https://www.reuters.com/article/us-china-dataprivacy/data-
dump-china-sees-surge-in-personal-information-up-for-sale-idUSKCN1L80IW


                                                  22
     Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 23 of 26



Defendants because Defendants could neither defend themselves timely against TRO nor attended

related hearings. Due to lack of adequate notice, Defendants already missed multiple deadlines to

answer, plead, or otherwise respond to this suit, and were thus prejudiced by Plaintiff’s improper

service of process. It is also a waste of judicial resources because the Court spent a considerable

amount of time and resources to make rescheduling among parties.

         First Sale Defense Applies If The Alleged Infringing Product Is Not Counterfeit

        188.     As a general rule, trademark law does not reach the sale of genuine goods bearing a

true mark even though the mark owner does not authorize the sale … Thus, a distributor who

resells trademarked goods without change is not liable for trademark infringement.28 Importantly, the

branded item must be in an unchanged state.29 When trademarked goods are materially different from

the goods that the trademark is known to represent, the infringer cannot use the first sale doctrine as a

defense.30

        189.     It is probable that the alleged infringing UNO product is genuine UNO product

because Plaintiff used inaccurate comparison method. The reasoning is that Plaintiff is comparing

UNO products sold within the U.S. to UNO products sold in China. Pending discovery against

Plaintiff, Plaintiff might be selling UNO cards in China with packaging different from its U.S. UNO

products. In fact, on JD.com, many genuine UNO products are different from what Plaintiff claims to

be genuine U.S. UNO cards. JD.com is a NASDAQ company and is China’s biggest online retailer,

which takes a strict zero-tolerance approach to counterfeits to ensure that only the highest quality,

genuine products reach JD.com’s customers.31 Thus, the alleged infringing products might be UNO’s

Chinese version, instead of counterfeit.



28
   See Polymer Technology Corp. v. Mimran, 975 F.2d 58, 61 (2d Cir. 1992)
29
   See Dan-Foam A/S v. Brand Named Beds, LLC, 500 F. Supp. 2d 296, 317 (S.D.N.Y. 2007)
30
   Id.
31
   See Richard Liu, Connecting Consumers Directly to Global Products, JD.COM (2004)
https://corporate.jd.com/aboutUs


                                                   23
      Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 24 of 26




Figure 7. Plaintiff's genuine UNO product in the U.S.




Figure 8. Genuine UNO products on JD.com




         190.      If the alleged infringing UNO product is not proven counterfeit by Plaintiff by the

preponderance of evidence. Defendants are not liable for infringement because there is no material

difference between the alleged infringing products and Plaintiff’s UNO products since Plaintiff

stipulates in its complaint in paragraph 88 that the alleged infringing UNO products are

“indistinguishable from Plaintiff’s UNO Products.”

       Defendants Lack Willfulness Even If the Alleged Infringing Product Is Counterfeit




                                                        24
      Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 25 of 26



         191.        Even if there is any infringement of Plaintiff’s trademark/copyright, Defendants’ act

was not willful.

         192.        Defendants do not have actual or apparent knowledge that the infringing product is

possibly counterfeit. Defendants are not manufacturers. Defendants use reasonable care when

purchasing products because Defendants purchased products from reputable sources. Sellers who

sold UNO products to Defendants guaranteed that the products were genuine. Defendants compared

the purchased UNO products with what Defendants reasonably believed to be genuine UNO products

on the Chinese market. Within Defendants’ best knowledge, Defendants could not tell the difference

between these products either, just like any other people, including many customers and Plaintiff

itself, since Plaintiff stipulates in its complaint in paragraph 88 that the alleged infringing UNO

products are “indistinguishable from Plaintiff’s UNO Products.”

         193.        Defendants did not even have reasonable suspicion about the authenticity of the

products because the purchase price is reasonable.

        No Competition between the Alleged Infringing Products and Plaintiff’s Products

         194.        Defendants sell products on Aliexpress.com and Dhgate.com. Upon believe and

information, Plaintiff does not offer for any UNO products on Aliexpress.com or Dhgate.com.

Defendants cannot be said to compete with Plaintiff on Aliexpress.com or Dhgate.com because

Plaintiff does not do business on the same platform and thus is not even a competitor.

                                  No Damage of Reputation to Plaintiff

         195.        Because Defendants’ alleged infringing products are “indistinguishable from

Plaintiff’s UNO Products,” Defendants were at least selling products with comparable quality with

Plaintiff’s products. If Defendants’ alleged infringing products were inferior in terms of quality,

Defendants would have caused customers to cast doubt on the reputation of Plaintiff, which is not the

case in this suit.




                                                      25
    Case 1:18-cv-08824-LAP Document 41 Filed 03/19/19 Page 26 of 26



                        DEFENDANTS' PRAYER FOR RELIEF

WHEREFORE, Defendants pray that

   1. Plaintiff take nothing by way of this action;

   2. The Complaint be dismissed with prejudice and judgment entered in favor of Defendant;

   3. Defendants be awarded costs of suit, attorneys' fees and any other relief which the Court

       deems proper.

   4. Plaintiff be awarded only compensation based on Defendants’ profit from sales of the alleged

       infringing products if the Court finds Defendants liable for infringement.


                                                  Respectfully submitted,


               	

               	
   March 18th, 2019.                              By: s/Xuanye Wang
                                                  Xuanye Wang
                                                  Attorney for Defendants
                                                  Animefun Store, Bingo1993, Bingoes Hot Toy
                                                  Factory, Miliy Store, and Q374428329
                                                  Email: evelynwang@whitewoodlaw.com




                                                 26
